  Case 4:21-cr-20184-MFL-CI ECF No. 27, PageID.53 Filed 04/07/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                    Case No. 21-cr-20184

vs.                                                 Hon. Matthew F. Leitman
                                                    United States District Judge
D2 - ALEXANDRIA N. DODGE,

     Defendant.
__________________________________________________________________/

           PROTECTIVE ORDER FOR DISCOVERY MATERIALS

      For the reasons stated in the government’s Motion for Protective Order, it is

hereby ORDERED under Rule 16(d) of the Federal Rules of Criminal Procedure:

      1.     Any and all discovery material provided in this case by the Government

to Defendant is to be used by Defendant and his counsel solely for the preparation

of their defense. No disclosure of these materials is authorized except as necessary

to the preparation of the defense in this case, and such determination of necessity is

to be made by counsel for the Defendant, not by the Defendant himself. This

limitation applies to all discovery provided by the Government in this criminal action

after issuance of this Order.

      2.     Disclosure of discovery materials for purposes related to defense of the

criminal case is permitted to: (a) members of the defense team, consisting of counsel,

co-counsel, paralegals, investigators, litigation support personnel, the Defendant,
  Case 4:21-cr-20184-MFL-CI ECF No. 27, PageID.54 Filed 04/07/21 Page 2 of 2




and secretarial staff; (b) experts or consultants retained to assist in preparation of the

defense; (c) potential witnesses who are deemed necessary by the defense team in

connection with this case; and (d) this Court.

      3.      Counsel for Defendant shall not allow their client to retain any audio or

video recordings, or reports related to those recordings, provided in discovery by the

government.

      4.      That counsel for the Defendant: (a) shall not allow his client, or any

other potential witness, to retain any audio or video recordings, or reports related to

those recordings, provided in discovery by the government, absent further order by

this Court; (b) will take all reasonable steps necessary to ensure that government

discovery materials are not improperly disclosed or distributed; and (c) shall destroy

or return the government discovery materials upon the conclusion of this matter.

      IT IS SO ORDERED.

                                         /s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: April 7, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 7, 2021, by electronic means and/or ordinary mail.

                                                 s/Holly A. Monda
                                                 Case Manager
                                                 (810) 341-9764




                                               2
